DETAILED ACTION

This office action is in response to Remarks and Amendments filed February 14, 2022 in regards to a 371 application filed July 29, 2019 claiming priority to PCT/JP2018/001911 filed January 23, 2018 and foreign application JP2017-018924 filed February 3, 2017.  Claim 1 has been amended. Claim 9 has been cancelled without prejudice. Claims 1-8 and 10 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexey Saprigin on May 19, 2022.     
The application has been amended for the claims dated February 14, 2022 as follows: 
In regards to claim 1, line 16, change the phrase “… wherein the molded article is a pipe joint. ” to - … wherein the resin composition is molded into a pipe joint. - .  
In regards to claim 7, CANCEL claim 7. 
 In regards to claims 8 and 10, change the dependency of claims 8 and 10, from claim 7, to – claim 1 - .  

Allowable Subject Matter
Claims 1-6, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: over Fujii (JP 2003-147142 A).
Fujii discloses a polyvinyl chloride resin heat-shrinkable film comprising 100 parts by weight of a polyvinyl chloride-based resin; 8 parts by weight of the modifier, methyl methacrylate-butadiene-styrene (MBS resin); and 0.5 – 5.0 parts by weight of the lubricants of petroleum resins wherein the composition is used as a label to suppress the reduction in transparency (i.e., whitening) with heating in hot water at 80°C.  Fujii discloses 2 parts by weight of the petroleum resin of isopropenyltoluene polymer. Fujii discloses polyvinyl chloride resin, therefore the chlorine content would be 56.7 mass%.  Fujii discloses a haze value of 7.4% to 10.5% after hot water immersion. 
However, Fujii does not teach or fairly suggest the claimed resin composition molded into a pipe joint comprising a vinyl chloride-based resin (A), a rubber-based impact modifier (B), and a lubricant (C) meeting the limitations of (i)-(iv) wherein the impact resistance, the heat resistance, and the transparency of the resin is enhanced and is advantageous for pipe joints to allow an easy visual check of how an adhesive is applied or how pipes are joined. The suppression of whitening by Fujii defines a small haze value appeared for the heat-shrinkable film when subjected to hot water at 80°C wherein in contrast, the transparency of the instant invention is defined at a small haze value appearing after the resin is subjected to a kneading at 180°C and then a hot press at 195°C. The large difference between the test temperatures for a small haze value for the heat-shrinkable film of Fujii and the pipe joint of the instant claims would not be obvious to one of ordinary skill in the art.   
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763